Case: 22-10016     Document: 00516390336          Page: 1    Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 12, 2022
                                  No. 22-10016                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Perez-Barrios,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-152-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Martin Perez-Barrios pleaded guilty to illegal reentry after deportation
   and was sentenced within the guidelines range to 37 months in prison. He
   asserts that he was not informed that the statutory enhancement provision in
   8 U.S.C. § 1326(b)(1) was an essential element of the offense to which he was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10016      Document: 00516390336              Page: 2   Date Filed: 07/12/2022




                                        No. 22-10016


   pleading guilty. Perez-Barrios argues that his guilty plea thus was unknowing
   and involuntary. He also alleges that the statutory enhancement provisions
   in § 1326(b) are unconstitutional.
          Perez-Barrios concedes that his arguments concerning § 1326(b) are
   foreclosed and indicates that he wishes to preserve them for further review.
   The Government has moved for summary affirmance or, alternatively, for an
   extension of time to file a brief.
          The parties are correct that the issues raised on appeal are foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Summary affirmance thus
   is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                             2